Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-2, 7-12, 17-18, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “a substantial entirety of the throat is unobstructed”. The claim limitation is indefinite as it is unclear what the metes and bounds of “a substantial entirety” are intended to be. Claims 1 and 11 are rejected as best understood.

Claim 26 recites “the strap is slidably routed from the second aperture, over the second panel and through the aperture of the second panel, to the first aperture, and from the first aperture through a sole structure of the article of footwear, through the second aperture and over the second panel to a lateral side of the second panel”. The claim limitation is indefinite as it is unclear how the strap is routed through the second aperture twice. After a full review of Applicant’s disclosure, it appears Applicant meant to claim the “third aperture” instead. Claim 26 is rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-2, 7-12, 17-18, and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg (US 2020/0138147) in view of Xanthos (US 2016/0302515), in further view of Zadnik (US 2016/0270484).
Regarding Claim 1, Fogg discloses an article of footwear comprising: an upper (20) defining an ankle opening (12) configured to receive a foot (para.29); a sole structure (30) coupled to the upper (as seen in Fig.1); a pair of first panels disposed in a mid-foot region (22 & 23 in the midfoot); and a strap (41) having a first end (end of 41 attached to the hook portion of 43 or 46) and a second end (46 or end of 41 attached to the hook portion of 43) opposite the first end, the first end and the second end disposed on a first side of the upper with a body portion (41 between the first & second ends) of the strap disposed between the first end and the second end surrounding the upper (as seen in Fig.1 & 2; para.37). Fogg further discloses that the footwear may by any type or style of footwear, including styles which include tongues and throat openings extending from the ankle opening to the forefoot region (para.30). Fogg does not disclose the upper defining a throat extending from the ankle opening to a forefoot region, the throat defining an opening disposed between the pair of first panels, and the throat extending from a lateral side to a medial side of the article of footwear; a second panel coupled to one of the first panels, the second panel having a first side coupled to the upper for movement between an open position and a closed position, wherein when the second panel is in the open position, a substantial entirety of the throat is unobstructed, and when the second panel is in the closed position, a substantial entirety of the throat is obstructed by the second panel; and with a body portion of the strap fastened on the panel. However, Xanthos teaches an upper (102) having a pair of first panels (16,18) disposed in a mid-foot region (as seen in Fig.1 & 2); an ankle opening (114) and a throat (628; para.85), the throat extending from the ankle opening to a forefoot region, the throat defining an opening disposed between the pair of first panels, and the throat extending from a lateral side to a medial side of the article of footwear (as seen in Fig.7 & 9); and a second panel (132) coupled to one of the first panels (at 18, as seen in Fig.5) for movement between an open position (as seen in Fig.7 & 9) and a closed position (as seen in Fig.4), wherein when the second panel is in the open position, a substantial entirety of the throat is unobstructed (as seen in Fig.9), and when the second panel is in the closed position, a substantial entirety of the throat is obstructed by the second panel (as seen in Fig.4); and with a body portion of a strap (124,126) fastened on the second panel (as seen in Fig.8).
Therefore, it would have been obvious to one having ordinary skill in the art to have formed the upper of Fogg to include a throat opening and a second panel, as taught by Xanthos, in order to provide a throat opening with easier access for inserting and removing a user’s foot from the upper, and a panel that protects the upper from abrasion and wear-and-tear during use. 
Fogg and Xanthos disclose the invention substantially as claimed above. While Xanthos discloses a body portion of a strap (124,126) fastened on the second panel (as seen in Fig.8), Xanthos do not disclose the second panel having an aperture, with a body portion of the strap disposed within the aperture in the second panel. However, Zadnik discloses footwear with a panel (122) having an aperture (aperture seen on 122 through which 126 extends), with a body portion of a strap (126) disposed within the aperture in the panel (as seen in Fig.2-3).
Therefore, it would have been obvious to one having ordinary skill in the art to have substituted the fastening of Fogg and Xanthos for the aperture taught by Zadnik, as a simple substitution of one well known type of fastening mechanism for another, in order to yield the predictable solution of firmly holding the strap against the second panel so that it does not become tangled with other straps, as well as enhancing the ease of use for a wearer, since the strap is already located in the proper area for fastening the tightening system of straps.

Regarding Claim 2, Fogg discloses an article of footwear of Claim 1, wherein the body portion (41 between the first & second ends) of the strap includes a first portion (50% of 41 extending from end of 41 attached to hook to center of 41) and a second portion (50% of 41 extending from 46 to center of 41) extending from the first portion, the first portion extending from the first end (end of 41 attached to the hook portion of 43), the second portion extending from the second end (46) and overlapping the first portion of the strap at an intersection (See annotated Figure below); wherein the upper includes a lateral side (22) and a medial side (23), the first portion of the strap and the second portion of the strap at least partially disposed along the lateral side and the medial side (as seen in Fig.2 & 7), wherein at least a portion of the first portion (50% of 41 extending from end of 41 attached to hook to center of 41) of the strap is disposed between the sole structure (30) and the upper (20), and wherein at least a portion of the second portion (50% of 41 extending from 46 to center of 41) of the strap is disposed between the sole structure (30) and the upper (20)(as seen in Fig.1 & 7; para.41). When in combination Fogg and Xanthos teach wherein the intersection (of Fogg) is disposed on the panel (of modified Fogg; as seen in Fig.2 of Fogg & Fig.4 of Xanthos).


    PNG
    media_image1.png
    709
    545
    media_image1.png
    Greyscale


Regarding Claim 7, Fogg discloses an article of footwear of Claim 1, wherein the sole structure (30) defines a channel (51/52/53) extending therethrough, the strap (41) at least partially disposed within the channel (as seen in Fig.1 & 7; para.41).

Regarding Claim 8, Fogg discloses an article of footwear of Claim 1, wherein the first end includes a first fastener (43) and the second end includes a second fastener (i.e. loop of 46) configured to selectively engage the first fastener (as seen in Fig.1; the buckle & strap loop are fasteners that are configured to selectively engage, inasmuch as has been claimed by Applicant).

Regarding Claim 9, When in combination Fogg and Xanthos teach an article of footwear of Claim 1, wherein the upper includes an outer surface (i.e. outward facing surface) and the panel includes an inner surface (i.e. bottom surface facing upper) configured to engage the outer surface in the closed position (Fig.2 of Fogg & Fig.4 & 7 of Xanthos).

Regarding Claim 10, Fogg discloses an article of footwear of Claim 1, wherein the upper (20) includes a lateral side (22) and a medial side (23) opposite the lateral side (as seen in Fig.2), the lateral side defining a lateral side of the throat (lateral side of 12), the medial side defining a medial side of the throat (medial side of 12). When in combination Fogg and Xanthos teach the panel (132 of Xanthos) rotatably coupled to the lateral side or the medial side of the upper (of modified Fogg; as seen in Xanthos Fig.10).

Regarding Claim 11, Fogg discloses an article of footwear comprising: an upper (20,44) defining a foot-receiving opening (12)(para.29); a sole structure (30,33) supported by the upper (as seen in Fig.1); a pair of first panels disposed in a mid-foot region (22 & 23 in the midfoot), the pair of first panels including a first panel (midfoot 22) disposed on a lateral side of the article of footwear and a first panel (midfoot 23) disposed on a medial side of the article of footwear (para.32); and a strap (41) extending around the upper and including a first end (end of 41 attached to the hook portion of 43) and a second end (46)(as seen in Fig.1 & 2; para.37), the first end including a first engagement mechanism (43) and the second end including a second engagement mechanism (loop of 46) configured to selectively couple the first end to the second end  (as seen in Fig.1; the buckle & strap loop are fasteners that are configured to selectively couple the ends, inasmuch as has been claimed by Applicant). Fogg further discloses that the footwear may by any type or style of footwear, including styles which include tongues and throat openings extending from the foot-receiving opening to the forefoot region (para.30). Fogg does not disclose wherein a throat of the foot-receiving opening extends from the first panel on the lateral side to the first panel on the medial side; a second panel hingedly coupled to the first panel on the medial side, the second panel being configured to rotate between an open position and a closed position, wherein the second panel configured to cover a substantial entirety of the throat of the foot-receiving opening in the closed position, and the second panel is configured to expose a substantial entirety of the throat of the foot-receiving opening in the open position. However, Xanthos teaches an upper (102) having a pair of first panels (16,18) disposed in a mid-foot region (as seen in Fig.1 & 2); a foot-receiving opening (114), a throat (628; para.85) of the foot-receiving opening extends from the first panel (16) on the lateral side to the first panel (18) on the medial side; and a second panel (132) hingedly coupled to the first panel on the medial side (at 18, as seen in Fig.5), the second panel being configured to rotate between an open position (as seen in Fig.7 & 9) and a closed position (as seen in Fig.4), the panel configured to cover a substantial entirety of the throat of the foot-receiving opening in the closed position (as seen in Fig.4), and the second panel is configured to expose a substantial entirety of the throat of the foot-receiving opening in the open position (as seen in Fig.7 & 9); and with a strap (124,126) fastened on the second panel (as seen in Fig.8).
Therefore, it would have been obvious to one having ordinary skill in the art to have formed the upper of Fogg to include a throat opening and a second panel, as taught by Xanthos, in order to provide a foot receiving opening with easier access for inserting and removing a user’s foot from the upper, and a panel that protects the upper from abrasion and wear-and-tear during use. 
Fogg and Xanthos disclose the invention substantially as claimed above. While Xanthos discloses a strap (124,126) fastened on the second panel (as seen in Fig.8), Xanthos do not disclose the second panel having an aperture, the strap slidably disposed within the aperture in the second panel. However, Zadnik discloses footwear with a panel (122) having an aperture (aperture seen on 122 through which 126 extends), with a strap (126) slidably disposed within the aperture in the panel. (as seen in Fig.2-3).
Therefore, it would have been obvious to one having ordinary skill in the art to have substituted the fastening of Fogg and Xanthos for the aperture taught by Zadnik, as a simple substitution of one well known type of fastening mechanism for another, in order to yield the predictable solution of firmly holding the strap against the second panel so that it does not become tangled with other straps, as well as enhancing the ease of use for a wearer, since the strap is already located in the proper area for fastening the tightening system of straps.

Regarding Claim 12, Fogg discloses an article of footwear of Claim 11, wherein the body portion (41 between the first & second ends) of the strap includes a first portion (50% of 41 extending from end of 41 attached to hook to center of 41) and a second portion (50% of 41 extending from 46 to center of 41) extending from the first portion, the first portion extending from the first end (end of 41 attached to the hook portion of 43), the second portion extending from the second end (46) and overlapping the first portion of the strap at an intersection (See annotated Figure above); wherein the upper includes a lateral side (22) opposite the medial side (23), the first portion of the strap and the second portion of the strap at least partially disposed along the lateral side and the medial side (as seen in Fig.2 & 7), wherein at least a portion of the first portion (50% of 41 extending from end of 41 attached to hook to center of 41) of the strap is disposed between the sole structure (30) and the upper (20), and wherein at least a portion of the second portion (50% of 41 extending from 46 to center of 41) of the strap is disposed between the sole structure (30) and the upper (20)(as seen in Fig.1 & 7; para.41). When in combination Fogg and Xanthos teach wherein the intersection (of Fogg) is disposed on the panel (of modified Fogg; as seen in Fig.2 of Fogg & Fig.4 of Xanthos).

Regarding Claim 17, Fogg discloses an article of footwear of Claim 11, wherein the sole structure (30) defines a channel (51/52/53) extending therethrough, the strap (41) at least partially disposed within the channel (as seen in Fig.1 & 7; para.41).

Regarding Claim 18, Fogg discloses an article of footwear of Claim 11, further comprising a routing element (72L) coupled to the sole structure, the strap (41) at least partially disposed within the routing element (as seen in Fig.1); wherein the upper  (20,44) includes at least one aperture (i.e. loop of 44 through which 41 passes), the strap slidably disposed within the at least one aperture (as seen in Fig.1 & 6; para.37).

Regarding Claim 21, When in combination Fogg, Xanthos, and Zadnik teach an article of footwear of Claim 1, wherein the pair of first panels includes a medial first panel (Fogg: 23) and a lateral first panel (Fogg: 22), the pair of first panels include (via attachment) a first aperture (Fogg: 55L) on the lateral first panel, a second aperture (Fogg: 54M) on the medial first panel, and a third aperture (Fogg: 55M) on the medial first panel (Fogg: as seen in Fig.2 & 6-7), and wherein the strap (Fogg: 41) is routed from the first end (Fogg: 46), through the sole structure (at 51; para.37), through the second aperture (Fogg: 54M) and extending over the second panel (41 from 54M to 55L of Fogg modified by Xanthos), through the aperture of the second panel (Fogg & Xanthos modified by Zadnik), through the first aperture (Fogg: 55L), through the sole structure (Fogg: at 52), through the third aperture (Fogg: 55M) and extending over the second panel (of Fogg modified by Xanthos) to the second end (end of 41 attached to the hook portion of 43)(as seen in Fig.2 & 7 of Fogg).

Regarding Claim 22, Xanthos further teaches an article of footwear of Claim 21, wherein the second panel (132) is hingedly and directly coupled to only the medial side (18) first panel of the pair of first panels when in the open position (as seen in Fig.7 & 9), the second panel covering a portion of the pair of first panels when in the closed position (as seen in Fig.4).

Regarding Claim 23, Xanthos further teaches article of footwear of Claim 1, wherein an anterior-most portion (i.e. front edge) of the second panel (132) is spaced apart from and movable relative to a forefoot of the article of footwear, and wherein a posterior-most portion (i.e. rear edge) of the second panel is spaced apart from and movable relative to a heel of the article of footwear (as seen in Fig.9).

Regarding Claim 24, Fogg further discloses an article of footwear of Claim 1, wherein the pair of first panels includes (via attachment) one or more apertures (54M,55M,54L,55L), the strap (41) being translatably routed through the one or more apertures of the pair of first panels (as seen in Fig.2 & 7).

Regarding Claim 25, When in combination Fogg and Xanthos teach article of footwear of Claim 24, wherein the one or more apertures comprises a first aperture (Fogg: 55L) disposed within a lateral panel of the pair of first panels proximate the throat (Fogg as modified by Xanthos), and a second aperture (Fogg: 54M) and a third aperture (Fogg: 55M) disposed within a medial first panel of the pair of first panels proximate the throat (Fogg as modified by Xanthos), the strap being translatably routed through the first aperture, the second aperture, and the third aperture (Fogg: para.41).

Regarding Claim 26, When in combination Fogg, Xanthos, and Zadnik teach an article of footwear of Claim 25, wherein the strap (41) is slidably routed from the second aperture (Fogg: 54M), over the second panel (Fogg as modified by Xanthos) and through the aperture of the second panel (Fogg & Xanthos modified by Zadnik), to the first aperture (Fogg: 55L), and from the first aperture through a sole structure (at 52) of the article of footwear, through the second/third aperture (Fogg: 55M) and over the second panel (Fogg as modified by Xanthos) to a lateral side of the second panel (as evidenced by Fig.2 of Fogg).

Regarding Claim 27, Fogg further discloses an article of footwear of Claim 1, wherein the first end (end of 41 attached to the hook portion of 43) is coupled to one of the upper (20) or the sole structure (as seen in Fig.1; the first end of the strap is coupled to the upper, inasmuch as has been claimed by Applicant, as it is attached to the upper in the finished shoe).

Regarding Claim 28, Fogg discloses an article of footwear comprising: an upper (20) defining a foot-receiving opening (12); a sole structure (30) supported by the upper, the sole structure including one or more channels (51,52,53); a pair of first panels disposed in a mid-foot region (22 & 23 in the midfoot), the pair of first panels including a medial first panel (23) and a lateral first panel (22), the pair of first panels including (via attachment) a first aperture (55L) on the lateral first panel, a second aperture (54M) on the medial first panel, and a third aperture (55M) on the medial first panel; a strap (41) routed through the sole structure (para.37), the strap having a first end (46) and a second end (end of 41 attached to the hook portion of 43) opposite the first end, the first end coupled to the lateral first panel (as seen in Fig.2), wherein the strap extends from the first end, through the sole structure (at 51; para.37), through the second aperture (54M) and extending over the upper, through the first aperture (55L), through the sole structure (at 52), through the third aperture (55M) and extending over the upper to the second end (as seen in Fig.2 & 7). Fogg does not disclose a second panel hingedly coupled to the medial first panel. However, Xanthos teaches an upper (102) having a a medial first panel (18) and a lateral first panel (16) disposed in a mid-foot region (as seen in Fig.1 & 2), the second panel hingedly coupled to the medial first panel (18)(as seen in Fig.7-9), and with a body portion of a strap (124,126) fastened on the second panel (as seen in Fig.8).
Therefore, it would have been obvious to one having ordinary skill in the art to have formed the upper of Fogg to include a second panel, as taught by Xanthos, in order to provide a panel that protects the upper from abrasion and wear-and-tear during use. 
Fogg and Xanthos disclose the invention substantially as claimed above. While Xanthos discloses a body portion of a strap (124,126) fastened on the second panel (as seen in Fig.8), Xanthos do not disclose the second panel having an aperture, with a body portion of the strap disposed within the aperture in the second panel. However, Zadnik discloses footwear with a panel (122) having an aperture (aperture seen on 122 through which 126 extends), with a body portion of a strap (126) disposed within the aperture in the panel (as seen in Fig.2-3).
Therefore, it would have been obvious to one having ordinary skill in the art to have substituted the fastening of Fogg and Xanthos for the aperture taught by Zadnik, as a simple substitution of one well known type of fastening mechanism for another, in order to yield the predictable solution of firmly holding the strap against the second panel so that it does not become tangled with other straps, as well as enhancing the ease of use for a wearer, since the strap is already located in the proper area for fastening the tightening system of straps. When in combination Fogg, Xanthos, and Zadnik teach the second panel including a fourth aperture, and wherein the strap extends from the first end, through the sole structure, through the second aperture and extending over the second panel, through the fourth aperture, through the first aperture, through the sole structure, through the third aperture and extending over the second panel to the second end.

Regarding Claim 29, Fogg discloses an article of footwear of Claim 28, wherein the strap (41) is configured to move the article of footwear between a loosened state (i.e. unfastened for foot insertion) and a tightened state (fastened for use), and wherein the first end includes a first fastener (43), and the second end includes a second fastener (i.e. loop of 46).
3.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg (US 2020/0138147), Xanthos (US 2016/0302515), and Zadnik (US 2016/0270484), in view of Urie (US 6,637,130).
Regarding Claim 30, Fogg, Xanthos, and Zadnik disclose the invention substantially as claimed above. Fogg does not disclose wherein one (30) or more routing elements extending between a medial side and a lateral side of the article of footwear are disposed in the one or more channels, the one or more routing element configured to route a portion of the strap there through. However, Urie teaches a shoe sole (40,20) having channels (seen in Fig.4, channels formed by 40 & 20 which house portions of 82) in the sole with a routing element (30) disposed in the channels, the routing element configured to route a portion of a strap (82) there through (as seen in Fig.4).
Therefore, it would have been obvious to one having ordinary skill in the art to have modified the sole of Fogg to include a routing element within the channels, as taught by Urie, in order to provide the sole with an element that stabilizes the channels to prevent difficulty in adjusting the strap when the shoe sole is under load.

 Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. Applicant states that Examiner indicated amendments would overcome the prior art of record. Examiner notes that the agenda submitted for the interview held April 26, 2022 did not contain any proposed amendments. No amendments were available for review prior to the interview, therefore, Examiner could not and did not agree to amendments overcoming the prior art of record. Further, the Interview Summary does not state that the verbal amendments presented by Applicant were indicated by Examiner as overcoming the prior art of record. 
No arguments with regard to the Final Rejection were presented by Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732